Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 8, 2016

                                       No. 04-16-00754-CV

                               IN THE INTEREST OF BABY V.,

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-00239
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        This is an accelerated appeal from an order terminating appellant’s parental rights. The
court reporter has filed a notification of late reporter’s record, requesting an extension of time to
December 15, 2016. We GRANT the extension and ORDER the court reporter to file the
reporter’s record on or before December 15, 2016. NO FURTHER EXTENSIONS WILL BE
GRANTED.




                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court